DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/952284 filed on November 19, 2020.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites " identifying, by an execution environment, an original smart contract stored on the blockchain network”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “uploading an extension smart contract amending functionality of the original smart contract onto the blockchain network, wherein the extension smart contract does not change the original smart contract”, “in response to detecting a call to the original smart contract, wherein the call comprises an attribute and method associated with an object, determining whether the attribute and the method are of the extension smart contract” and “in response to determining that the attribute and the method of the object are of the extension smart contract, calling the extension smart contract instead of the original smart contract; and executing the extension smart contract”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 171   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 


With respect to dependent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites "generating the original smart contract such that the original smart contract supports delegation constructs”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the received information. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the original smart contract delegates execution of the method to the extension smart contract”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 3, 11 and 19, specifically claim 3, 11 and 19 recites "wherein the execution environment supports an Interface Definition Language (IDL)”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the received information. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.

Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “allowing an invocation of either the original smart contract or the 
                
The claims, 3, 11 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 4, 12 and 20, specifically claim 4, 12 and 20 recites "wherein the original smart contract is written in a first programming language and the extension smart contract is written in a second programming language”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance 

Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the original smart contract is written in a first programming language and the extension smart contract is written in a second programming language”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4, 12 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4, 12 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 5 and 13, specifically claims 5 and 13 recites "wherein the extension smart contract is comprised in a plurality of extension smart contracts that each uniquely modify functionality of the original smart contract”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the received information. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the extension smart contract is comprised in a plurality of extension smart contracts that each uniquely modify functionality of the original smart contract”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing 



With respect to dependent claims, 6 and 14, specifically claims 6 and 14 recites "wherein the plurality of extension smart contracts are a chain of extension smart contracts that delegate to each other”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the received information. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the plurality of extension smart contracts are a chain of extension smart contracts that delegate to each other”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile 
                
The claims, 6 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 7 and 15, specifically claims 7 and 15 recites " wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that the attribute and the method are not of the original smart contract”. These limitations could be reasonably and practically performed by the utilizing a pen and paper, for instance based on identifying information, transferring information to another person in a set of persons, comparing the received information and reading the received information. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites “wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that the attribute and the method are not of the original smart contract”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 8 and 16, specifically claims 8 and 16 recites "wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that a time period for executing the original smart contract has expired”. These limitations could be reasonably 
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that a time period for executing the original smart contract has expired”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data identifying, manipulation and executing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim language recites  “uploading an extension smart contract amending functionality of the original smart contract onto the blockchain network wherein the extension smart contract does not change the original smart contract”.  It is unclear the ability to amend a contract but yet the contract remains unchanged.  Appropriate correction is needed.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-3, 5-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie et al. U.S. Patent Application Publication No. 2021/0201318 (herein as ‘Wylie’) and further in view of Lingala et al. U.S. Patent Application Publication No. 2021/0083850 (herein as ‘Lingala’).


As to claim 1 Wylie teaches a method for updating smart contract functionality in a blockchain network, the method comprising: 
identifying, by an execution environment, an original smart contract stored on the blockchain network (Par. 0031 and 0032 Wylie discloses identifying a completed section of the smart contract that is stored on the blockchain);
uploading an extension smart contract amending functionality of the original smart contract onto the blockchain network (Par. 0032 Wylie discloses uploading the subsequent smart contract hash value. The subsequent smart contract hash value is seen as extension smart contract amending functionality of the original smart contract. The value corresponds to requiring transfer and receipt to complete a contract.  The subsequent transaction does not change the original transaction.  Par. 0036 Wylie disclose the ability to change the functions of the smart contract);
Wylie does not teach but Lingala teaches wherein the extension smart contract does not change the original smart contract (Par. 0057 Lingala discloses the executed 
Wylie and Lingala are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Lingala, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Lingala).
Wylie teaches in response to detecting a call to the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. Calling the loan contract is seen as the calling the original smart contract); 
wherein the call comprises an attribute and method associated with an object (Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The method is checking to see if the loan is paid.  The attributes are seen as the amount paid, amount remaining and the date);
determining whether the attribute and the method are of the extension smart contract in response to determining that the attribute and the method of the object are of the extension smart contract, calling the extension smart contract instead of the original smart contract; and executing the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a 

As to claim 2 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches further comprising generating the original smart contract such that the original smart contract supports delegation constructs, wherein the original smart contract delegates execution of the method to the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 3 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches wherein the execution environment supports an Interface Definition Language (IDL) (Par. 0020 Wylie discloses creating a smart contract library);
allowing an invocation of either the original smart contract or the extension smart contract based on a particular interface definition employed, the attribute, and the method of the call (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).


As to claim 5 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches wherein the extension smart contract is comprised in a plurality of extension smart contracts that each uniquely modify functionality of the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods).

As to claim 6 Wylie in combination with Lingala teaches each and every limitation of claim 5.
In addition Wylie teaches wherein the plurality of extension smart contracts are a chain of extension smart contracts that delegate to each other  (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a 

As to claim 7 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches further comprising calling the extension smart contract instead of the original smart contract further in response to determining that the attribute and the method are not of the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 8 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches further comprising calling the extension smart contract instead of the original smart contract further in response to determining that a time period for executing the original smart contract has expired (Par. 002 Wylie discloses calling another method when an event has expired within the smart contract).

 system for updating smart contract functionality in a blockchain network, the system comprising: 
a hardware processor configured to (Par. 0005 Wylie discloses a processor); 
identify, by an execution environment, an original smart contract stored on the blockchain network (Par. 0031 and 0032 Wylie discloses identifying a completed section of the smart contract that is stored on the blockchain);
upload an extension smart contract amending functionality of the original smart contract onto the blockchain network (Par. 0032 Wylie discloses uploading the subsequent smart contract hash value. The subsequent smart contract hash value is seen as extension smart contract amending functionality of the original smart contract. The value corresponds to requiring transfer and receipt to complete a contract.  The subsequent transaction does not change the original transaction.  Par. 0036 Wylie disclose the ability to change the functions of the smart contract); 
Wylie does not teach but Lingala teaches wherein the extension smart contract does not change the original smart contract (Par. 0057 Lingala discloses the executed smart contract is not modified. Smart contracts stored on the blockchain are seen as stored smart contracts);
Wylie and Lingala are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Lingala, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Lingala).
in response to detecting a call to the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. Calling the loan contract is seen as the calling the original smart contract);
wherein the call comprises an attribute and method associated with an object (Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The method is checking to see if the loan is paid.  The attributes are seen as the amount paid, amount remaining and the date);
determine whether the attribute and the method are of the extension smart contract; in response to determining that the attribute and the method of the object are of the extension smart contract, call the extension smart contract instead of the original smart contract; and execute the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 10 Wylie in combination with Lingala teaches each and every limitation of claim 9.
 wherein the hardware processor is further configured to generate the original smart contract such that the original smart contract supports delegation constructs, wherein the original smart contract delegates execution of the method to the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 11 Wylie in combination with Lingala teaches each and every limitation of claim 9.
In addition Wylie teaches wherein the execution environment supports an Interface Definition Language (IDL) (Par. 0020 Wylie discloses creating a smart contract library);
allowing an invocation of either the original smart contract or the extension smart contract based on a particular interface definition employed, the attribute, and the method of the call (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the 


As to claim 13 Wylie in combination with Lingala teaches each and every limitation of claim 9.
In addition Wylie teaches wherein the extension smart contract is comprised in a plurality of extension smart contracts that each uniquely modify functionality of the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods).

As to claim 14 Wylie in combination with Lingala teaches each and every limitation of claim 13.
In addition Wylie teaches wherein the plurality of extension smart contracts are a chain of extension smart contracts that delegate to each other (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date).


As to claim 15 Wylie in combination with Lingala teaches each and every limitation of claim 9.
 wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that the attribute and the method are not of the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 16 Wylie in combination with Lingala teaches each and every limitation of claim 9.
In addition Wylie teaches wherein the hardware processor is further configured to call the extension smart contract instead of the original smart contract further in response to determining that a time period for executing the original smart contract has expired (Par. 002 Wylie discloses calling another method when an event has expired within the smart contract).


As to claim 17 Wylie teaches a non-transitory computer readable medium storing thereon computer executable instructions for updating smart contract functionality in a blockchain network, including instructions for: 
identifying, by an execution environment, an original smart contract stored on the blockchain network (Par. 0031 and 0032 Wylie discloses identifying a completed section of the smart contract that is stored on the blockchain); 
uploading an extension smart contract amending functionality of the original smart contract onto the blockchain network (Par. 0032 Wylie discloses uploading the subsequent smart contract hash value. The subsequent smart contract hash value is seen as extension smart contract amending functionality of the original smart contract. The value corresponds to requiring transfer and receipt to complete a contract.  The subsequent transaction does not change the original transaction.  Par. 0036 Wylie disclose the ability to change the functions of the smart contract);
Wylie does not teach but Lingala teaches wherein the extension smart contract does not change the original smart contract (Par. 0057 Lingala discloses the executed smart contract is not modified. Smart contracts stored on the blockchain are seen as stored smart contracts);
Wylie and Lingala are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Lingala, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Lingala).
Wylie teaches in response to detecting a call to the original smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the 
wherein the call comprises an attribute and method associated with an object (Par. 0036 Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The method is checking to see if the loan is paid.  The attributes are seen as the amount paid, amount remaining and the date);
determining whether the attribute and the method are of the extension smart contract; in response to determining that the attribute and the method of the object are of the extension smart contract, calling the extension smart contract instead of the original smart contract; and executing the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).


As to claim 18 Wylie in combination with Lingala teaches each and every limitation of claim 17.
In addition Wylie teaches further comprising instructions for generating the original smart contract such that the original smart contract supports delegation constructs, wherein the original smart contract delegates execution of the method to the extension smart contract (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

As to claim 19 Wylie in combination with Lingala teaches each and every limitation of claim 17.
In addition Wylie teaches wherein the execution environment supports an Interface Definition Language (IDL) (Par. 0020 Wylie discloses creating a smart contract library);
allowing an invocation of either the original smart contract or the extension smart contract based on a particular interface definition employed, the attribute, and the method of the call (Par. 0034 Wylie discloses a loan contract includes many different methods. Wylie discloses after a payment is made, the same loan contract is called to check if the loan is fully paid off by the due date. The attribute is seen as the amount paid, amount remaining and the date.  The method is checking to see if the amount is completely paid off. Performing the check to make sure the loan is paid off by the due date is seen as executing the extension smart contract).

s 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie et al. U.S. Patent Application Publication No. 2021/0201318 (herein as ‘Wylie’) and further in view of Lingala et al. U.S. Patent Application Publication No. 2021/0083850 (herein as ‘Lingala’).

As to claim 4 Wylie in combination with Lingala teaches each and every limitation of claim 1.
In addition Wylie teaches wherein the original smart contract is written in a first programming language and the extension smart contract is written in a second programming language (Par. 0017 Abad discloses that a contract may have different code snippets that originate from different sources).
Wylie and Abad are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Abad, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Abad).

As to claim 12 Wylie in combination with Lingala teaches each and every limitation of claim 9.
In addition Wylie teaches wherein the original smart contract is written in a first programming language and the extension smart contract is written in a second programming language (Par. 0017 Abad discloses that a contract may have different code snippets that originate from different sources).
Wylie and Abad are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Abad, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Abad).

As to claim 20 Wylie in combination with Lingala teaches each and every limitation of claim 17.
In addition Wylie teaches wherein the original smart contract is written in a first programming language and the extension smart contract is written in a second programming language (Par. 0017 Abad discloses that a contract may have different code snippets that originate from different sources).
Wylie and Abad are analogous art because they are in the same field of endeavor, contract processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the smart contract of Wylie to include contract integrity of Abad, to control access to certain data. The suggestion/motivation to combine is that it would be obvious to try in order to control access to certain transmission of data (Par. 0003-0004 Abad).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   February 26, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/